per curiam:
El 27 de junio de 2002 el Sr. Manuel A. Novas Dueño presentó una queja jurada en contra del abo-gado Luis Martínez Lloréns ante la Secretaría General del Tribunal Supremo. Adujo que el licenciado Martínez Llo-réns, quien representa la parte contraria en un caso en su contra, ante el Tribunal de Primera Instancia, Sala de San Juan (Matta Enríquez y otros v. Caparra Town Park Inc. y otros, Civil Núm. 98-9564(506)), intentó comunicarse con él para transigir el caso en ausencia de su abogado representante.
En síntesis, el señor Novas Dueño alegó que el abogado querellado se personó a su oficina el 19 de junio de 2002, insistió en discutir con él aspectos del referido caso e in-tentó negociar un plan de pago sobre cierta deuda. Señaló, además, que su esposa se encontraba presente en ese mo-mento y ella sintió gran consternación al ver al abogado de la parte contraria tocando personalmente su puerta para cobrar. Según el señor Novas Dueño, el querellado le había enviado cartas por fax para cobrarle la deuda. El señor querellante expresó que el propósito de la visita del quere-llado fue amedrentarlo para obtener un pago y que por ello se limitó a decirle que se comunicara con su abogado, el licenciado Novas Debién.
El 2 de agosto de 2002 el licenciado Martínez Lloréns presentó ante el Tribunal sus comentarios a la queja según fuera solicitado por este Tribunal el 19 de julio de 2002. Mediante su comparecencia, el abogado querellado admite haberse personado a la oficina del querellante pero negó haberle enviado por fax comunicación alguna. Sostiene el *644licenciado Martínez Lloréns que conoce al querellante desde 1997 y que, a raíz de un pleito entre ellos, en el cual recayó sentencia a favor del licenciado Martínez Lloréns por veintiún mil dólares, ambos llegaron a un acuerdo de transacción, según el cual el señor Novas Dueño le pagaría una menor cuantía de dinero en tres plazos. Al conocer el resultado del caso, la Sra. Norma Matta Enriquez y su esposo informaron al licenciado que tenían una sentencia final y firme contra el señor Novas Dueño y su esposa. Solicitaron su asistencia para poder cobrarla, fuera me-diante algún tipo de acuerdo transaccional o por medio de un procedimiento de ejecución de sentencia.
El licenciado Martínez Lloréns intentó conseguir un acuerdo de transacción por conducto del abogado del señor Novas Dueño, el licenciado Novas Debién. Inicialmente el licenciado Novas Debién le indicó que era posible resolver el caso de esa forma, que se comunicaría con el señor Novas Dueño y que le dejaría saber su respuesta en las próxi-mas semanas. Posteriormente, el licenciado Martínez Llo-réns llamó por teléfono en múltiples ocasiones al licenciado Novas Debién pero éste nunca contestó; le envió una carta que nunca fue contestada y visitó su oficina cuando éste se encontraba presente. Según el abogado querellado, decidió hacer una breve visita al querellante como último esfuerzo para resolver el asunto sin tener que iniciar un procedi-miento de ejecución de sentencia, ante la aparente falta de comunicación entre el abogado Novas Debién y su cliente. Señala el licenciado Martínez Lloréns que visitó la oficina del querellante, pero que dicha visita duró pocos minutos porque no se bajó del ascensor. Al abrirse la puerta del ascensor había una reja que impedía el acceso a la oficina del querellante, señor Novas Dueño, quien se encontraba en la recepción y le preguntó qué deseaba. El querellado solicitó hablar sobre el caso de la señora Matta y su esposo, *645y alegadamente el querellante le respondió que sí. Según el licenciado Martínez Lloréns:
... D]e informé que se me había hecho imposible comunicarme con su abogado y le pregunté si él estaba al tanto de la posi-bilidad de resolver el caso mediante un acuerdo transaccional, evitando así el procedimiento de ejecución de sentencia. El señor Novas me mencionó que estaba al tanto, pero que él no iba a pagarle ninguna suma de dinero al matrimonio porque moralmente no les debía nada. También mencionó que la sen-tencia no sería cobrada, pues la parte demandada en ese caso es Manuel Novas & Asociados y esa entidad ya no existía. Exhibit 1, pág. 3.
El licenciado querellado sostiene que luego de esa breve conversación cerró la puerta del ascensor y se fue del edificio.
Finalmente, el querellado alega que el único propósito de su vista era tratar de resolver el caso Matta Enríquez v. Caparra Town Park de una forma que evitara mayores in-convenientes a ambas partes. Señala que ante la inaccesi-bilidad del abogado de la parte querellante, estimó que la visita sería beneficiosa para todos, ya que él no estaba co-brando honorarios por la representación de la señora Ma-tta y su esposo.
Con el beneficio de la comparencia del licenciado Martí-nez Lloréns, remitimos el asunto a la consideración del Procurador General, quien nos rindió su informe. Estamos en posición de resolver sin ulteriores procedimientos.
HH HH
El Canon 28 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone lo siguiente:
El abogado no debe, en forma alguna, comunicarse, negociar ni transigir con una parte representada por otro abogado en ausencia de éste. Particularmente, debe abstenerse de aconse-jar o incurrir en conducta que pueda inducir a error a una *646parte que no esté a su vez representada por abogado. (Énfasis suplido.)
Una lectura del referido canon claramente demuestra que éste proscribe, entre otras cosas, toda comunicación entre un abogado y una parte adversa que ostenta repre-sentación legal. El propósito del Canon 28 es evitar que los abogados de una parte hagan acercamientos inapropiados y deshonestos a personas debidamente representadas para obtener ventaja. También tiene por finalidad prevenir que los abogados induzcan a error a personas que carecen de representación legal. De esa manera se salvaguarda tanto el derecho de los litigantes a obtener representación legal adecuada como el privilegio abogado-cliente. In re Andréu, Rivera, 149 D.P.R. 820 (1999).
Es preciso señalar que la prohibición contenida en el Canon 28 del Código de Ética Profesional, supra, aplica independientemente del nivel de educación de las partes y de la intención del abogado que intenta el contacto con la parte. Véase In re Soto Cardona, 143 D.P.R. 50 (1997). La jerarquía profesional del abogado comparada con la ausencia de preparación del adversario lego
... colocaría al abogado que así actúe en posición ventajosa y se le haría fácil inducir a error al adversario falto de su repre-sentación legal. Aún en casos de igualdad de circunstancias entre abogado y parte adversa, de todas formas es conducta impropia el intentar comunicarse con dicha parte adversa en ausencia de su abogado. S. Torres Peralta, El Derecho Notarial Puertorriqueño, ed. esp., San Juan, Pubs. STP, 1995, págs. 4.67-68, según citado en In re Andréu, Rivera, supra, pág. 825.
En el caso de autos no existe controversia sobre la inter-vención del licenciado Martínez Lloréns con el demandado para averiguar si recibió la oferta de transacción que se había enviado a su abogado. Tras una lectura de los docu-mentos que obran en autos entendemos que la visita no tenía el propósito de intimidar al señor querellante. No *647obstante, resulta comprensible que el señor Novas Dueño se sintiera intimidado por motivo de tal visita. Dicho mal-entendido se pudo haber evitado si se hubiese cumplido con el precepto ético contenido en el Canon 28, supra. Aña-dimos que esta conducta impropia —su visita personal para intentar resolver el caso— no queda justificada por el hecho de no haber podido comunicarse con el abogado del señor Novas Dueño, ya que el abogado tenía otros remedios ante los tribunales para procurar el pago de la sentencia a favor de sus clientes.
En síntesis, y a la luz de todo lo expuesto, concluimos que el Lie. Luis Martínez Lloréns incurrió en una violación al Canon 28 del Código de Ética Profesional, supra. No obstante, al determinar la sanción disciplinaria que se habrá de imponer a un abogado que haya incurrido en conducta impropia, hemos considerado como atenuantes, entre otras cosas, la reputación del abogado en la comunidad, si se trata de una primera falta y si ninguna parte ha resultado perjudicada. Véanse, en general: In re Soto Cardona, supra; In re Méndez Rivera, 141 D.P.R. 753 (1996); In re Vera Vélez, 136 D.P.R. 284 (1994); In re Pérez Santiago, 131 D.P.R. 676 (1992).
Por consiguiente, al tomar en consideración que la parte no ha resultado perjudicada con sus actuaciones, procede que limitemos la sanción disciplinaria a censurar enérgica-mente al licenciado Martínez Lloréns por su actuación. Además, se le apercibe que en el futuro deberá dar fiel cumplimiento a los cánones del Código de Ética Profesional que rigen la profesión de abogado o, de lo contrario, será objeto de sanciones disciplinarias más severas.

Se dictará sentencia de conformidad.